t c memo united_states tax_court julie k mccammon petitioner v commissioner of internal revenue respondent docket nos filed date julie k mccammon pro_se terry serena for respondent memorandum opinion cohen judge respondent determined deficiencies in and penalties and additions to tax with respect to petitioner’s federal income taxes for and docket nos and respectively as follows additions to tax penalties i r c year deficiency sec_6651 sec_6654 sec_6662 dollar_figure - - dollar_figure big_number dollar_figure dollar_figure - big_number big_number dollar_figure - unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner failed to comply with various orders prior to the date set for trial failed to present evidence concerning her income or deductions at the time of trial was held in default but given an opportunity to cure the default and failed to make any bona_fide effort to cure the default the issue for decision is whether respondent’s determinations should be sustained in full by reason of petitioner’s default we have reviewed the entire record to determine whether such a sanction is too severe under the circumstances and have decided that it is not background petitioner is a physician who resided in west virginia at the time that she filed her petitions for and she filed form sec_1040 u s individual_income_tax_return in which she inserted zeros in each line calling for information concerning income deductions or computations of tax attached to each of the form sec_1040 was a frivolous statement contending that petitioner did not have taxable_income and containing various other well-worn and long-rejected tax_protester arguments petitioner failed to file a return for respondent reconstructed petitioner’s income from third- party reporting including forms w-2 wage and tax statement issued to petitioner by julie k mccammon m d forms issued for interest_paid by banks capital_gain income and various medical payments the wages included in respondent’s determination were dollar_figure for dollar_figure for and dollar_figure for the items included in respondent’s determinations of income were listed and identified in schedules attached to the statutory notices for each year in the petition in each case petitioner denied that she had any_tax liability denied the income items and claimed that she had dependents business_expenses deductions credits etc she did not however identify any specific items in dispute by notices served date the three cases were set for trial in charleston west virginia on date attached to the notice of trial was a standing_pretrial_order that stated among other things ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used solely to impeach the credibility of a witness objections may be preserved in the stipulation if a complete stipulation of facts is not ready for submission at the commencement of the trial or at such other time ordered by the court and if the court determines that this is the result of either party’s failure to fully cooperate in the preparation thereof the court may order sanctions against the uncooperative party any documents or materials which a party expects to utilize in the event of trial except solely for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown on date the court received from petitioner a letter in which she referred to the three docketed cases and stated the docket numbers and tax years appear to be mixed up would you please explain to me which docket number applies to which tax_year this case should be settled if the irs would stipulate as to my business_expenses i will stipulate as to the gross_receipts and we can settle this case out of court in response to that letter the court issued an order dated date which set out the docket numbers years deficiencies and additions to tax and penalties in issue the order continued the substantial deficiencies in issue in these cases arise from respondent’s determination that petitioner failed to report income for the years in issue as petitioner argues no allowance has been made for business_expenses that would be normal under such circumstances however despite petitioner’s claims of uncertainty amounts determined to be her income are specified in the notices of deficiency sent to her for the years in issue as attributable to reporting by third-party payors in any event it appears that the within cases contain common issues upon due consideration and for cause it is hereby ordered that on the court’s own motion the above cases are consolidated for trial briefing and opinion it is further ordered that on or before date the parties shall meet in person at which meeting petitioner shall present to respondent’s designated representative all documents that petitioner contends substantiate business_expenses or other deductions or exemptions to which she is entitled for the years in issue at such meeting respondent shall present to petitioner copies of all third-party payor reports or other information used by the internal_revenue_service in determining the unreported income reflected in the notices of deficiency in these cases it is further ordered that on or before date the parties shall jointly or separately file with the court a written report setting out the substance of the meeting ordered above and their progress in compliance with rule tax_court rules_of_practice and procedure and with the court’s standing_pretrial_order served with the notice setting case for trial petitioner failed to comply with the court’s order of date asserting that her busy schedule prevented meeting with respondent instead on date she wrote a letter to the court in which she stated the docket number for tax_year could not possibly be applicable as my paperwork shows i only have cases in tax_court for the years docket and i have no knowledge of filing an amended petition for tax_year docket nor receiving a notice_of_deficiency for this year i did not receive a day letter in reference to tax_year and i did not file any petitions amended petitions or answers in reference to this year i deny all tax_liability for this year and ask that proof be provided to me to substantiate the claims that i filed any petitions or documents in accordance with the tax_year docket i do not understand how you can consolidate my cases when one case is not in existence i request this court correct its records so i may prepare my case for trial the court responded to petitioner’s letter enclosing a copy of the petition that she had filed in docket no contesting the statutory notice for the court’s letter dated date continued respondent’s status report was filed date in response to the court’s order dated date based on respondent’s report the attachments and your letter it is obvious that you have not complied with the court’s order notwithstanding your busy schedule immediate attention to these pending matters is necessary if you do not comply with the applicable statutes and the court’s orders and rules with respect to the exchange of documents and substantiation of your claimed deductions none may be allowed at the time of trial moreover your communications to date suggest that these proceedings may have been instituted or maintained primarily for delay and that you have unreasonably failed to pursue available administrative remedies in such circumstances sec_6673 authorizes a penalty not in excess of dollar_figure in each docketed_case therefore you are urged to give these matters your immediate thorough and appropriate attention on date petitioner filed a motion for continuance respondent objected to petitioner’s motion for continuance because in part petitioner alleges in her motion for continuance that more time is needed to secure records prepare for trial and fill out stipulations respondent issued notices of deficiency to petitioner on date date and date for the taxable years and respectively petitioner filed her amended petitions on date date and date for the taxable years and respectively alleging that she had business_expenses petitioner has not made available to respondent any records regarding any business_expenses during the two year period that has elapsed since respondent’s first notice_of_deficiency petitioner alleges respondent has been unfair demanding and unreasonable when petitioner requests settlement when in fact petitioner has made no attempt to resolve her cases has cancelled all conferences scheduled by respondent and has failed to provide respondent with any evidence whatsoever regarding her alleged expenses despite respondent’s repeated invitations to do so petitioner failed to comply with this court’s order of date to meet and provide such business_expenses petitioner’s motion for continuance was denied in part because the court conducts sessions in charleston west virginia only once a year there was no justification for postponing trial for a year in the absence of any assurance that petitioner would make an effort to cooperate in the determination of her tax_liabilities on date petitioner filed a motion to recuse alleging that the judge to whom the cases had been assigned had a personal bias and prejudice against petitioner as a pro_se litigant that motion was denied the court had twice in the order of date and the letter of date made special efforts to notify petitioner of what was required of her when the cases were called from the calendar for trial on date petitioner again moved for a continuance in addition to her claims that she was too busy to produce documents to respondent petitioner alleged that her accountant had quit in date months earlier and that she had hired a new accountant within the last two weeks petitioner still could not identify any erroneous income items included in respondent’s determination or any deductions to which she claimed entitlement given the opportunity to testify regarding the penalties she proceeded as follows the witness petitioner your honor i would like to have it on the record that i am an extremely busy physician in sole practice of obstetrics and gynecology which no one wants to practice in west virginia anymore i do high risk obstetrics because there are no high risk obstetricians in my area i have eight thousand or approximately eight thousand patients now registered in my computer though i have more i perform a service by myself that no one else can do working hours a day i have no vacation and the last vacation i took was in i have tried to work with the court and i would like to meet with counsel to come up with a settlement i had just needed more time my accountant had quit suddenly in january and as i mentioned previously i had thought i could do the work myself and i realized that i couldn’t at this time after asking for records from him i now received them partially and i have hired a new accountant i was led to believe that it was my right to file zero if i expected that i would not owe taxes because of my deductions and allowances the court who told you that the witness my previous accountant had obtained some information the court your accountant told you that the witness yes my previous accountant the court do you wish to identify that person the witness not really in order to allow petitioner one further opportunity to substantiate deductions the court issued an order as follows these cases were called for trial in charleston west virginia on date pursuant to notice duly given petitioner orally moved the court for a continuance which was denied for reasons appearing in the transcript of proceedings petitioner had failed to comply with the court’s order dated june june or the standing_pretrial_order served with the notice of trial the parties did however stipulate to form sec_1040 submitted by petitioner for and and to the notices of deficiency that are the basis of these cases petitioner testified briefly with respect to the penalties in issue claiming reliance on an accountant whom she declined to identify upon due consideration and for cause it is hereby ordered that petitioner is held in default pursuant to rule a tax_court rules_of_practice and procedure by reason of petitioner’s failure to comply with the court’s orders and rules or otherwise properly to prosecute these cases it is further ordered that the determinations of income set forth in the statutory notices are sustained by reason of petitioner’s failure to assert a reasonable dispute with respect to any item_of_income reported on the information returns used in respondent’s determination see sec_6201 internal_revenue_code it is further ordered that on or before date petitioner shall show cause in writing served on respondent and filed with the court why the within cases should not be dismissed by reason of her failure properly to prosecute these cases with decisions entered in the full amounts of deficiencies additions to tax and penalties determined in the statutory notices such showing shall include a representation that on or before date petitioner delivered to respondent’s counsel or to a designee of respondent’s counsel all documents identifying or substantiating deductions exemptions or credits to which petitioner claims entitlement for tax years and and a report with respect to items remaining in dispute after respondent’s response ordered hereinbelow such report shall include copies of all documents relating to the items remaining in dispute identification of witnesses that petitioner would call at any further trial of these cases a summary of the testimony of each such witness and an estimate of the time required for such testimony it is further ordered that on or before date respondent shall advise petitioner in writing with respect to any deductions exemptions or credit that respondent will allow for the years in issue based on the material produced to respondent by petitioner no later than date it is further ordered that on or before date respondent shall serve on petitioner and file with the court a written report as to respondent’s then position as to further proceedings in these cases the parties are advised that further trial of these cases if appropriate may be set in washington d c as indicated at the hearing on date or if the parties agree may be set in louisville kentucky during the trial session of the court scheduled to commence there on date petitioner failed to comply with the court order of date she did not present to respondent any substantiation of expenses claimed she did provide copies of unsigned forms 1120s u s income_tax return for an s_corporation for the periods ended date date and date by letter dated date respondent notified petitioner in writing that the documents did not support respondent’s consideration or allowance of any deductions exemptions or credits from or against her individual income or income taxes although the date by which petitioner was to submit documentation pursuant to the court’s order had passed respondent requested that petitioner provide substantiation of any items she would like to be considered petitioner failed to provide any further substantiation responding only with a letter containing a spurious attack on respondent’s counsel neither party has requested further trial of these cases the forms 1120s that were submitted by petitioner to respondent reported compensation of officers of dollar_figure dollar_figure and dollar_figure which corresponded to the amounts determined by respondent for and respectively in addition the forms 1120s reported ordinary_income distributed to petitioner as the sole s_corporation shareholder of dollar_figure dollar_figure and dollar_figure for and respectively the shareholder distributions were not included in the amounts of income determined in respondent’s statutory notices the social_security_number shown for petitioner on the forms 1120s is not the same as the social_security_number shown for petitioner on her form sec_1040 and on the petitions filed in these cases the amount of gross_receipts reported on form_1120s for was dollar_figure and presumably was compensation_for petitioner’s services as a physician only dollar_figure in medical payments was included as income in the statutory notice for the gross_receipts reported on form_1120s for dollar_figure exceeded the medical payments included in the statutory notice for dollar_figure the gross_receipts reported on form_1120s for dollar_figure exceeded the medical payments included in the statutory notice for that year dollar_figure rule provides in part as follows discussion a default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper or may impose such sanctions see eg rule as the court may deem appropriate the court may in its discretion conduct hearings to ascertain whether a default has been committed to determine the decision to be entered or the sanctions to be imposed or to ascertain the truth of any matter b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof and such decision shall be treated as a dismissal for purposes of paragraphs c and d of this rule rule b provides in part as follows b failure of proof failure to produce evidence in support of an issue of fact as to which a party has the burden_of_proof and which has not been conceded by such party’s adversary may be ground for dismissal or for determination of the affected issue against that party generally petitioner has the burden of showing errors in respondent’s determinations rule a sec_7491 provides for the burden_of_proof on respondent if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertain her liability has complied with substantiation requirements has maintained all records required and has cooperated with reasonable requests for witnesses information documents meetings and interviews petitioner has done none of those things and the burden_of_proof remains with her notably with respect to deductions petitioner must bear the burden_of_proof see 512_f2d_882 9th cir affg tcmemo_1972_133 with respect to penalties sec_7491 ordinarily imposes the burden of production on respondent as discussed below while claiming throughout these cases that she did not owe any taxes or wished to settle her tax_liability petitioner has repudiated efforts by respondent’s counsel and by the court to secure information necessary to a negotiated settlement or to a determination on the merits petitioner seeks waiver of the penalties and additions to tax on the ground that she is too busy to keep up with her tax obligations the deductions claimed on the s_corporation returns that petitioner produced have not been substantiated even taking them at face value however for petitioner received wages dollar_figure and s_corporation profits dollar_figure exceeding the total wages and medical payments determined in the statutory notice dollar_figure for and the income reported on the s_corporation returns substantially exceeded the medical payments income discovered by respondent as a result of third-party reporting although it is not clear whether or when the s_corporation returns were filed use of a different social_security_number for petitioner apparently resulted in the corporation’s net income’s not being included in the notices of deficiency petitioner’s recalcitrance has made it impossible to determine with confidence the precise amount of her taxable_income on the entire record however we cannot conclude that the deficiencies are excessive thus we do not believe that justice requires that petitioner be provided any further opportunities to cure her prior defaults petitioner has repeatedly asserted that respondent’s counsel and the court are biased against pro_se litigants she has made other spurious charges petitioner’s claims are totally without merit the court’s orders and rules take into consideration that the majority of the cases pending in this court are filed by pro_se litigants most of whom do not have the educational background that petitioner has of the groups of cases on the date calendar in charleston west virginia groups involved pro_se taxpayers thirty-three groups of cases settled before or shortly after the calendar call petitioner’s pro_se status does not entitle her to disregard orders or rules of the court see eg 97_f3d_45 4th cir she was clearly warned by the court’s orders and letter of the consequences of her failure to comply if petitioner truly desires a settlement she must present respondent’s counsel with information that would justify any concession by respondent if she wishes to refute the deficiencies on the merits she must produce evidence she has refused to do anything to show merit in her cases in the statutory notices and in respondent’s trial memorandum each item_of_income determined in respondent’s determination for each year is listed by payor form of third- party report and amount that information was also provided to petitioner in accordance with the court’s order of date yet petitioner has shown no error in the determination of income see sec_6201 we infer from her failure to produce evidence that she has none or that it would be unfavorable to her claims see 6_tc_1158 affd 162_f2d_513 10th cir petitioner has not presented any substantiation of deductions claimed on the forms 1120s or any other deductions that she wished to claim on her form sec_1040 in effect she has received the benefit of some unsubstantiated deductions from the gross_income acknowledged on the forms 1120s which exceeds the income determined to be taxable to her we cannot conclude that the income set forth in the statutory notices as compensation_for her medical services exceeds the correct total income taxable to her as wages or as s_corporation income she has not identified any error in the determinations of interest or capital_gain income she has given us no indication that personal itemized_deductions exceed the standard_deduction allowed in the statutory notices the record contains copies of the form sec_1040 submitted by petitioner for and for respondent determined a penalty under sec_6662 petitioner’s form_1040 with its frivolous attachment on its face establishes negligence petitioner’s testimony that an unidentified accountant advised her that she could file zero income returns does not show reasonable reliance or good_faith and is not credible for respondent contends and petitioner does not deny that petitioner did not file a return for the record reflects that petitioner again submitted a frivolous form_1040 which was not a valid_return see 120_tc_163 petitioner’s arguments with respect to the penalties and additions to tax ie that she was too busy to comply and relied on the unidentified accountant have no merit petitioner was fully warned in the letter of date on the record at the time for trial and by our order of date of the consequences of her failure to produce evidence in support of her deductions or otherwise properly to prosecute these cases she did not comply with the orders of the court on the existing record we are satisfied that the appropriate action under rule sec_123 and sec_149 is to make our order to show cause absolute and to dismiss these cases in the court’s letter dated date the court referred petitioner to the provisions of sec_6673 which are sec_6673 tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure by her repeated refusals to provide substantiation of her deductions and other claims petitioner has unreasonably failed to pursue available administrative remedies even if she had belatedly produced acceptable substantiation a penalty under sec_6673 might be appropriate see suri v commissioner tcmemo_2004_71 affd aftr 2d 2d cir griest v commissioner tcmemo_1995_165 we are not imposing a penalty at this time because dismissal of the petitions is sanction enough however inasmuch as petitioner has filed another petition in this court for docket no she is hereby warned that the type of recalcitrance obstruction and procrastination evident in these cases may result in an additional sanction of up to dollar_figure to reflect the foregoing an appropriate order and decision will be entered in each case
